Case 1:19-cv-02370-MN Document 54 Filed 08/05/21 Page 1 of 1 PageID #: 664




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

KAJEET, INC.,

                  Plaintiff,
                                                        C.A. No. 19-cv-2370-MN
       v.

GRYPHON ONLINE SAFETY, INC.,

                  Defendant.



                                    NOTICE OF SERVICE

       PLEASE TAKE NOTICE that Defendant had served the following by email on the

counsel of record for Plaintiff on the date noted:

 Date Served               Discovery Served

 August 4, 2021            Defendants’ First Set Of Common Interrogatories To Plaintiff


 Dated: August 5, 2021                               Respectfully Submitted,

 Of Counsel:                                         /s/ George Pazuniak
                                                     George Pazuniak (No. 478)
 Sanjeev Kumar                                       O’Kelly & O’Rourke, LLC
 Hunt Pennington Kumar & Dula PLLC                   824 North Market Street, Suite 1001A
 609 Castle Ridge Road, Suite 315                    Wilmington, DE 19801
 Austin, TX 78746                                    Tel: (302) 478-4230
 Tel: (512) 766-6082                                 Email: GP@del-iplaw.com

 skumar@hpkdlaw.com                                  Counsel for Defendant
